UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Marketfield Fund Annual Report December 31, 2010 Investment Adviser Marketfield Asset Management, LLC 292 Madison Avenue 14th Floor New York, New York 10017 www.marketfield.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 9 INVESTMENT HIGHLIGHTS 10 SCHEDULE OF INVESTMENTS 12 SCHEDULE OF SECURITIES SOLD SHORT 16 STATEMENT OF ASSETS AND LIABILITIES 17 STATEMENT OF OPERATIONS 18 STATEMENT OF CHANGES IN NET ASSETS 19 FINANCIAL HIGHLIGHTS 20 NOTES TO FINANCIAL STATEMENTS 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 29 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 30 ADDITIONAL INFORMATION 33 Dear Shareholders, Year two of the current bull market in profits and business values ended with little fanfare and an investment community in the throes of a colossal misallocation of capital.In the aftermath of the worst decade for domestic equity investors in more than a century and a unique, once in a generation seizure in global capital markets, direct participation in the profits of publicly listed businesses has become the ugly stepchild of contemporary investment practice. The received wisdom within the community of professional asset allocators and advisors has crystallized within the United States around a core tenet of “ABS” (anything but stocks).The poor recent history of domestic equity returns plays a large part in the aversive posture among academic, professional and civilian investors.Many important U.S. stocks have yet to return to their highs of 1997.Others, reinvigorated during the growth and technology frenzy (fueled by the Fed’s ease in response to the failure of Long-Term Capital Management and the threat of Y2K) reached historic highs in 1999-2000.Most of the leaders from that era have yet to revisit their twentieth century highs. The interval since is not too dissimilar from that following the speculative stock peak in 1968 (and the subsequent, selective rally into 1972) to the beginning of the secular bull market in 1981-1982. The 1981-1982 period is particularly illustrative as an example of widespread institutional misallocation and a parallel misapprehension of long term macroeconomic prospects similar in scope to what we see today.The early 1980s marked the end of more than a decade of accelerating inflation, rising interest rates and declining equity multiples.Bonds were in the final, climactic phase of a 39 year bear market.Accepted investment theory had come round to declaring these trends intractable.It was widely accepted that portfolios had to be structured in a way that eliminated all interest rate sensitivity and bond duration.The most popular commentators on Wall Street had long term inflation and interest rate targets that were, in their own words, “spectacularly higher.”Energy related equities accounted for about a third of the S&P 500, and money flowed to managers who were heavily overweight that sector. Pension funds, endowments and public sector investment pools managed to nearly eliminate any exposure to bonds and interest sensitive equities.Businesses that relied on commodity inputs and those that produced consumer goods were also exiled from most portfolios.“Alternative” investments included direct interests in oil and gas properties, railcars, barges, pipelines, mineral leases and commercial real estate in the oil patch. With all the benefit of hindsight, it is easy to see that allocations and exposures to macroeconomic factors were exactly 180 degrees out of phase.Thirty years later, we seemed to have reached an opposite extreme in conception, with equally inappropriate exposures among the majority of investors. The current secular, macroeconomic fear is not inflation, but rather the lack thereof.This concern extends right to the boardroom of the Federal Reserve and has become a primary driver of policy.After decades of declining inflation and a brush with a systemic credit deflation in 2008 (defused only by the Fed’s prompt balance sheet response), extremely low nominal growth rates and meager equity returns are presumed to constitute a new, long term base case for which investors must prepare.And prepared they are. The current fashion in sophisticated asset allocation highlights “alternatives,” or, more precisely, “alternatives to U.S. stocks.”Hedge funds, private equity, commodities, real estate, gold, infrastructure, timberland and many other investment media have drawn the bulk of allocations among professional investors.Individuals have followed suit, with a particular emphasis on fixed income assets, which have enjoyed inflows of hundreds of billions of dollars during the past two years despite microscopic yields. Recent return histories among these various asset types have been a powerful driving force behind current asset allocations.This is, however, nothing new.Investment fashions follow performance trends.Always and everywhere.Every fashionable extreme in asset allocation does, however, have its special theoretical rationale to legitimize the chasing of trend. In the present case, the panic of 2008 has sealed the academic conflation of volatility and risk.The idea that the historic dispersion of returns is a reliable guide to the prospect of loss has become, after decades of consideration, a dominant theme in investment theory.There are specific circumstances under which the analysis of volatility can be of use to an investor, but as a general guide to risk management and asset allocation it is not only incorrect but dangerous.We would have guessed that following the experiences of 2003-2008, during which the quest for low volatility induced a good number of hedge funds to craft strategies that virtually eliminated measurable fluctuations while simultaneously building huge, unquantifiable, permanent risks to capital would have demonstrated the fallacy of equating apparent consistency with diminished risk, but this seems not to be the case. 3 The current objections to stocks as “too volatile” strike us as fancy ways of saying that their quoted prices fluctuate a great deal and, in the past decade, these fluctuations have become more violent, frequent and inclined downwards.These observations are true, but have very little to do with investing. We would also note that the even higher volatility of emerging market equities and commodities between 2007 and 2010 did little to dampen their popularity as investments. The erratic behavior of stock prices from second to second and day to day is entirely a function of market structure and has little if anything to do with the underlying business results of the companies whose shares are quoted.Important and unanticipated fundamental events do provoke big price movements, but these are normally isolated occurrences.When people lament “stock volatility,” they are addressing the continuous, seemingly random, sharp movements that have become a routine part of every trading day. There are a host of reasons why public equity markets have become locally volatile.They include the instantaneous transmission of data to all participants, the demise of market making, regulatory constraints on execution, the popularity of electronic trading systems, the rise of exchange traded funds and diminished tolerance for short term losses. All of these have everything to do with markets and little if anything to do with actual changes in business or economic conditions.The anxiety provoking nature of present day equity markets in the wake of the emotional trauma of 2008 has generated a “liquidity risk illusion,” that lies at the core of the current misallocation (mallocation, for short) of investment capital. Investors have, by confusing the local fluctuations of securities on public markets with real, permanent risks to capital, created a perverse valuation structure wherein they are willing to pay premium prices to own illiquid assets as opposed to comparable, publicly traded, liquid versions.This is an inversion of the relationship that led to the rise and superior performance of the “endowment model” in the mid 1980s.At that juncture, illiquid assets were priced at substantial discounts to compensate for the risks inherent in owning something from which there may have been no practical exit.Prices were sufficiently discounted to create cash flow yields that were hundreds of basis points higher than those available in the publicly traded analogues.The great insight popularized by David Swenson at Yale, among others, was that a true long term investor, with obligations out across generations, could readily accept the risks of illiquidity and transactional difficulties to harvest the steady premiums on offer.The valuation discounts and real diversification available in a wide range of alternatives enabled superior performance for about a quarter of a century, up to the point in the middle of the last decade where that approach became fashionable and widely embraced. The underlying assets, once offered at substantial discounts, now commanded premium valuations in response to their conventional popularity. The parade of institutional and private capital away from liquid, publicly traded domestic equities toward illiquid alternatives has created a host of anomalous valuations across asset classes.First grade commercial, multi-family and timberland properties are now changing hands at 20-25 times cash flows.World class U.S. companies with pristine balance sheets and expanding profits are on offer at less than half these valuations.It is our sense that people are willing to pay over the odds for the former precisely because they are illiquid, do not trade and therefore provide a comforting illusion of stability.Custodial statements normally quote them at cost.There are no red arrows flying across the television screen to suggest that your share of a real estate partnership or gas field or private equity fund has lost 5% of its value in the last ten minutes because a staff member at the European Central Bank mentioned that Finland could be the next Iceland. In a related vein, institutional flows toward hedge funds continue to build in spite of a second consecutive year in which the typical hedge fund has lagged well behind the run of the mill equity mutual fund while continuing to charge three or four times the fee and offering less liquidity and transparency.This is a far cry from the days when there were few hedge funds and many inefficient and hard to access markets into which they provided the only conduits and could earn consistent, high returns while taking less risk.With the proliferation of the private investment partnership structure over the past decade, the challenge of selecting the really good ones at the appropriate point in the capital markets cycle is more difficult than picking individual stocks. Our preference for plain vanilla equity exposure as a strategic portfolio core puts us outside current institutional and academic thought about asset allocation. The concurrent use of short sales in our funds is simply a diversification tool, providing practical and emotional flexibility in face of persistently high equity market correlations.It does not, however, indicate ambivalence in our judgement about the attractions of passive business ownership in the present environment.The weightings given to both sides of the portfolio are a result of ground up assessments of 4 opportunities on both sides of the market.That is a central element of the process by which we approach our unconstrained, asset allocation mandate and translate our more abstract analysis into practical action.Our current macroeconomic and capital market analyses incline us toward a fair degree of business cycle exposure, and individual business valuations suggest that there is plenty of that exposure available on reasonable terms. The general reluctance of investors and their advisors to build investment strategies around domestic equities is at once understandable and mystifying.Poor historical performance up to 2009, heightened short term volatility, the emotional trauma of 2008 and a relentless flow of disturbing, misleading, strident and often hysterical commentary in all media make it easy for managers and their customers to settle on an aversive approach to equities.In selfish terms, we probably would have raised more money by providing a downbeat assessment of economic and market prospects, telling people what they were inclined to hear and validating their caution.This might be an effective marketing tactic, but it runs contrary to our stated responsibilities. We hold ourselves out as fiduciaries with an investment rather than a safekeeping mandate (we would note that the “Prudent Man” standard that guides US fiduciary law was altered to consider taking risk in order to generate a return to be part of acting as a fiduciary as long ago as 1959).Investment involves the deployment of capital to productive enterprise to share in its output.For safekeeping, i.e., the avoidance of capital loss in exchange for the acceptance of opportunity loss, there are savings banks on nearly every corner (at least around us) that will not only keep your principal intact but will not charge a fee to do it. We are not indifferent to the appeal of safety during the rare periods when permanent wealth destruction threatens in every asset type, but retreat is simply a short term tactic that should be used by professional managers to prepare for less extreme, more usual conditions during which we can proceed with the business of investing. In the current cycle credit markets became acceptable destinations for investment capital in November 2008 and equity markets roughly 90 days later. There is simply little excuse for not having participated in a meaningful portion of the subsequent recovery other than having incorrectly analyzed the balance of risk and reward. Our willingness to downplay the many, real threats that currently contribute to investor anxiety has its basis along a whole range of decision factors.We will try to discuss several without making the enterprise seem even more complex than it is. For those who care to consider the problem in theoretical terms, there is the basic precept that wealth in a modern economy derives from the accumulation of capital in private business. Within those businesses, there exist cyclical and structural variances in returns opportunities within different elements of their capital structures.At present, prospects for real wealth accumulation appear more favorable for equity owners than for creditors. Western central banks, particularly the Federal Reserve, have clearly committed to policies whereby the short end of the yield curve is going to be suppressed at remarkably low levels for “an extended period.”This has the practical effect of punishing savers and those holding safe, liquid assets, of which there are trillions of dollars sitting around the world.The disadvantages being imposed on savers are counterbalanced by advantages being granted (perhaps unintentionally) to the users of short term or variable rate debt capital.In the current global economy, the vast majority of these advantaged borrowers are large, publicly traded, G-7 companies.Most of the best ones happen to be domiciled in the United States.The basis for most of their borrowing is the 3 month interbank rate, currently around 30 basis points.In the race for real wealth between borrowers and lenders, that rate is akin to a 20 yard head start for the former in a 40 yard race.The easiest way for members of the investing public to take advantage of that imbalance is to own stocks. Among the specific and localized factors arguing against our more sanguine regard for developed market stocks, we are regularly confronted with the following, among others: High unemployment, high underemployment, underwater mortgages, foreclosures in process, functional insolvency in Greece, Ireland, Portugal, California, Illinois, New York, public pension funds, Medicare and Social Security, inflation in China, India, Brazil and Australia, quantitative easing, de-leveraging, Hindenburg omens, Investors’ Intelligencebulls, AAII bulls, rising rates, overbought markets, lagging volume, record profit margins, Case-Shiller Index declines, Iranian nuclear weapons, oil prices, congressional deadlock, congressional action, deficits, deflation, hyperinflation, the collapse of fiat currencies, social unrest and global warming. The list is in no way comprehensive, but offers a glimpse of the topics that we are asked to consider on an ongoing basis.None are peremptorily dismissed in our process.We think about each of these general influences and 5 indicators in context of their prospective effects on business results, values and the likelihood that they might result in a period of acute, involuntary asset liquidation as happened in 2008. Without going through the entire worry list, we will address certain of the more popular, macroeconomic issues where consensus thinking is well wide of the mark.The state of the U.S. consumer is a general heading under which many of the aforementioned macroeconomic worries fall. Consumption patterns in the United States are in the midst of a long term, secular transition away from overspending on shelter under the mistaken banner of investment.Owner occupied real estate is not a form of investment, but a consumption expenditure that happened to inflate steadily over the past generation.With the financial leverage inherent in modern day home ownership, a large scale transfer of absolute and relative wealth to homeowners shaped the financial perception of the whole society.The harsh lesson of 2006 to today is that houses have no inherent tendency to appreciate any more than cars or other durable consumption goods. There is no doubt that members of the housing industry will take offense at this assertion, but it is nonetheless true. A general retreat from the investment illusion surrounding owner occupied property is not only beneficial to the individuals coming to that realization but to the wealth creating capability of the society as a whole.As family budgets are reoriented away from over indulgence in shelter, there is more discretionary capital available for other consumption goods and for real investment in productive capital assets. The redirection of consumption expenditure away from its largest category, shelter, accounts for the robust performance of non-housing, consumer discretionary companies over the past two years in spite of a near unanimous dislike of these sectors among most professional advisors in early 2009. The actual and prospective repair to family balance sheets is an additional macroeconomic benefit of this process.The deleveraging of the American consumer, widely cited as a rationale for economic caution is, in actuality, a healthy and ultimately stimulative turn away from an ill- considered over enthusiasm for mortgage debt. Employment is the second major economic factor cited alongside housing as a rationale for long term caution about domestic growth prospects.There is no doubt that we have experienced a structural downshift in the availability of blue collar work, particularly in trades related to construction.We doubt that these jobs will return to the levels of the past decade for at least a generation.In spite of the travails of less skilled workers, aggregate employment is recovering at a rate that is in line with those of past cycles.Personal income has held up despite the absence of interest income.Corporate profits have grown substantially in the face of upheaval in labor markets, demonstrating that business has adjusted to the present, difficult environment. The relative health of the domestic business sector (and the consequent appeal of equity ownership) is an outgrowth of the severe stress that most businesses experienced during the 2000-2003 downturn.That contraction followed a spate of corporate overspending and overinvestment, a collapse of Asian demand and commodity prices, an exaggeratedly strong dollar and de-stimulative fiscal conditions.Domestic businesses were driven to the brink.They were the epicenter of distress during that downturn.Housing was in good shape, government was running surpluses, emerging market economies were healing after the upheaval of 1997-1998.These healthy sectors were positioned to lead the boom that began in 2002. At present, fortunes have reversed.U.S. corporations spent years getting their houses in order while real estate and developing market economies were enjoying liquidity festivals.Corporate performance during the past two years demonstrates the degree to which they are prepared to prosper even in the most difficult macroeconomic and political environments. As a corollary to these observations, we have warned against using economic indicators as forecasting tools for equity markets.The macroeconomic environment is an important influence on business results only insofar as there are direct lines of causation between a general economic factor and the operating results of a specific business sector.“Unemployment is high, ergo sell stocks” is not a line of reasoning that is useful to a portfolio manager. The confusion of market, economic and business metrics is one of the most common analytic errors that we see now that top down approaches to investing have become fashionable.Securities markets are not economies.Economic statistics have little if any value in forecasting or modeling stock prices.A general understanding of the broad economic processes at work in each cycle (they are different in every one) is an important component in directing a manager’s attention toward areas in which business performance is likely to be unusually good or poor. 6 In actuality, conditions in the general economy and capital markets, particularly at the height of an economic cycle, are often at odds.Nominal economic strength draws liquidity away from financial markets towards the real economy.In the process, interest rates and inflation concerns rise, multiples on equities compress (even though nominal earnings remain high), security issuance balloons and the local central bank is often provoked to tighten. After a period of time this typically leads to sharply lower financial asset prices and later lower levels of economic activity. Macroeconomic imbalances become critical components of financial markets’ risk only when the economic imbalance has transmuted into an unstable structure within capital markets.This was the mechanism of transmission in 2005-2008, where clear excesses in leveraged demand for real estate were mirrored by even larger, more leveraged holdings of the toxic debt used to enable the mania.These holdings were concentrated in large financial institutions and funded in private, short term money markets.When funding tightened, the whole structure collapsed.Funding evaporated in every financial market where the offending institutions were involved, including those related to normal commercial activity.Real economic activity came to a near total halt. At present, we cannot detect any similarly unstable market structures projecting from the real economic imbalances that remain from the prior cycle.Those who cite excessive enthusiasm for equities would have a hard time identifying any large scale institutional structures that are heavily margined against U.S. or northern European equities. Government bonds might be another story, but they are normally funded with help from central bankers, most of whom are sufficiently frightened to provide support at the first signs of real instability. Financial markets and global savings have grown to the point where they have their own set of fundamentals, increasingly independent from traditional economic activity.This is a large part of the reason that loose central bank policy tends to create asset inflation rather than inflated demand for goods and services.Causal links do exist between real activity and financial markets, but the first evidence of change normally arises in the latter.This creates endless frustration for those who cite economic data to rationalize asset allocation decisions and market forecasts. The economy is important to investors insofar as its status can be analytically distilled into a picture of general business conditions.This is an important distinction.The business climate is related to but different from the economic climate.Broad factors like liquidity, interest rates, credit spreads and exchange rates influence both, but the degree of influence varies widely depending upon the status of each.This is also the case inside the category of business, where certain large scale, exogenous factors will have very different effects among different businesses. The distinctions between economic and market conditions accounts for our continuing regard for developed market stocks even in the face of a cautious view of emerging markets.We are concerned about emerging market securities precisely because many of the local economies are showing signs of overheating.We expect nominal demand to remain relatively strong even as rates rise and security markets feel the effects. There is nothing inherently contradictory about holding a cautious view of emerging market capital assets while expecting aggregate nominal demand to remain strong.At this stage of the cycle, developed market equities are relatively underpopulated and offer the most appealing risk/reward proposition for those wishing to participate in sustained global growth and accelerating recoveries in G-7 economies. Our current portfolio reflects the views enumerated above.Our net exposure to equitiesis on the order of 65%, with approximately three quarters of those holdings in U.S. stocks.The remaining positions are divided among Germany, Sweden, Mexico and Japan. Our thematic emphasis remains cyclical, with more of an emphasis on growth than was the case a year ago.Defensive holdings are small, as are those in finance.We have very little involvement with raw materials producers, as we prefer companies able to prosper in an environment where efficiency can continually lower their product prices without harming overall returns on capital.The natural resource story has become dependent on commodity price appreciation, a great deal of which has already come to pass.We have always looked to buy resource producers at points in the cycle when their products were trading below the cost of production and capacity was trending down. Our short positions are focused on emerging markets and developed market financial institutions with significant exposures to EM credit and legacy cost structures that will impair profitability as regulatory strictures limit the range of their more highly compensated employees. 7 As ever, we are grateful for your support and invite direct inquiry should there be questions about our opinions or their application in the fund. January 12, 2011 Michael C. Aronstein President Performance Review For the one year period ending December 31, 2010, the performance of the Fund closely matched that of the broad US equity market, rising 14.32% compared to a total return of 15.06% for the S&P 500 Index. It should, however,be noted that the Fund only traded below its December 31st net asset value on five separate occasions, all between August 24th and August 31st while the S&P 500 Index remained below its value at the start of the year and for a substantial portion of the second and third quarters. Our positioning for the Fund at the beginning of the year was to stay long a diversified range of US equities while shorting a number of emerging markets at the country level. This worked well in the first quarter and for the months of April and May, but less well for the rest of the summer’s sell off. We were surprised to see the US singled out for economic concerns that we assumed would be more evenly distributed across global equity markets. As a result, our short positions did not effectively hedge our long exposure that was centered in the US and we therefore reconstructed the Fund’s portfolio accordingly. Following the recovery in US economic data in late August, and the coincident decision by the Federal Reserve to launch “QE2” (both of which we had fully anticipated) we felt able to take significantly more market risk in the Fund’s portfolio and concentrated on participating in what turned out to be a strong last four months for the US equity market. Towards the end of the quarter we started to rebuild some emerging market short positions in line with our comments in our annual letter. Michael C. Aronstein Michael Shaoul President Chairman Past performance does not guarantee future results. Diversification does not assure a profit nor protect against loss in a declining market. The information provided herein represents the opinion of the Adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in asset-backed and mortgage-backed securities involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested, however a mutual fund investor’s risk is limited to the amount invested in a fund. The Fund may also use options and future contracts, which may have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. Hedge Funds involve a high degree of risk, often engage in leveraging and other speculative investment practices that may increase the risk of investment loss, can be highly illiquid, are not required to provide periodic pricing or valuation information to investors, may involve complex tax structures and delays in distributing important tax information, are not subject to the same regulatory requirements as mutual funds and often charge high fees which may offset any trading profits. Interbank Rate: Interest rate charged on short-term loans made between banks. Case-Shiller Index: U.S. National Home Price Index is a composite of single-family home price indices for the nine U.S. Census divisions. Nominal Earnings: Earnings that have not been adjusted for inflation and decreasing purchasing power. Return on Capital: A measure of how effectively a company uses money (borrowed or owned) invested in its operations. A Basis Point is one hundredth of one percent (0.01%). Cash Flow Yield is an indicator of the return expected per share of stock. It equals free cash flow per share dividend by the current market price per share. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Current and future portfolio holdings are subject to risk. The Marketfield Fund is distributed by Quasar Distributors, LLC. 8 MARKETFIELD FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 – 12/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Marketfield Fund Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual** Hypothetical (5% return before expenses)*** * Expenses, including dividends and interest expense on short positions, are equal to the Fund’s annualized expense ratio of 2.61%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. ** Excluding dividends and interest expense on short positions, your actual cost of investing in the Fund would be $9.39. *** Excluding dividends and interest expense on short positions, your hypothetical cost of investing in the Fund would be $8.89. 9 MARKETFIELD FUND Investment Highlights (Unaudited) The investment objective of the Fund is capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in common and preferred stocks and other equity instruments, bonds and other fixed- income securities, and other investment companies, including exchange-traded funds (“ETFs”) and money market funds in proportions consistent with the Adviser’s evaluation of their expected risks and returns. In making these allocations, the Adviser considers various factors, including macroeconomic conditions, corporate earnings at a macro economic level, anticipated inflation and interest rates, consumer risk and the Adviser’s perception of the outlook of the capital markets as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Adviser. The Fund’s allocation of portfolio assets as of December 31, 2010 is shown below. Allocation of Portfolio Assets % of Net Assets Average Annual Returns as of December 31, 2010 Since Inception One Year Three Years (7/31/07) Marketfield Fund 14.32% 9.30% 9.30% S&P 500 Index 15.06% (2.86)% (2.00)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-236-4298. The Fund imposes a 1.00% redemption fee on shares held sixty days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. (continued) 10 MARKETFIELD FUND Investment Highlights (continued) (Unaudited) The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $25,000 Investment * Inception Date 11 MARKETFIELD FUND Schedule of Investments December 31, 2010 Shares Value COMMON STOCKS 71.90% Administrative and Support Services 1.14% OpenTable, Inc.(a) $ Air Transportation 2.64% JetBlue Airways Corp.(a) United Continental Holdings, Inc.(a) US Airways Group, Inc.(a)(c) Chemical Manufacturing 3.40% BASF SE(d) EI du Pont de Nemours & Co. Computer and Electronic Product Manufacturing 3.83% Activision Blizzard, Inc. Cypress Semiconductor Corp.(a) Infineon Technologies AG(d) Construction of Buildings 2.63% DR Horton, Inc. Standard Pacific Corp.(a) Toll Brothers, Inc.(a) Credit Intermediation and Related Activities 1.73% American Express Co. KeyCorp Data Processing, Hosting & Related Services 1.90% Google, Inc.(a)(c) Electrical Equipment, Appliance, and Component Manufacturing 2.22% Baldor Electric Co. Corning, Inc. Electronics and Appliance Stores 1.00% Electrolux AB(d) Food and Beverage Stores 1.15% Whole Foods Market, Inc.(a)(c) Food Manufacturing 1.21% HJ Heinz Co.(c) The accompanying notes are an integral part of these financial statements. 12 MARKETFIELD FUND Schedule of Investments (continued) December 31, 2010 Shares Value Food Services and Drinking Places 2.11% Chipotle Mexican Grill, Inc.(a) $ McDonald’s Corp. Forestry and Logging 1.06% Weyerhaeuser Co. General Merchandise Stores 2.44% Costco Wholesale Corp.(c) Wal-Mart de Mexico SAB de CV(a)(d) Machinery Manufacturing 11.02% Alfa Laval AB(d) Baker Hughes, Inc. Cummins, Inc. Deere & Co.(c) Gardner Denver, Inc. General Electric Co. Sandvik AB(d) WW Grainger, Inc.(c) Management of Companies and Enterprises 1.67% Huntington Bancshares, Inc. Mining (except Oil and Gas) 1.18% Thompson Creek Metals Co., Inc.(a)(d) Motion Picture and Sound Recording Industries 1.68% Walt Disney Co.(c) Nonstore Retailers 1.73% Amazon.com, Inc.(a)(c) Oil and Gas Extraction 1.35% BASF SE — ADR Continental Resources, Inc.(a) Other Information Services 1.23% Baidu, Inc. — ADR(a) Paper Manufacturing 0.81% Kimberly-Clark Corp. The accompanying notes are an integral part of these financial statements. 13 MARKETFIELD FUND Schedule of Investments (continued) December 31, 2010 Shares Value Petroleum and Coal Products Manufacturing 3.65% ConocoPhillips $ Sunoco, Inc.(c) Valero Energy Corp. Professional, Scientific, and Technical Services 1.67% International Business Machines Corp.(c) Publishing Industries (except Internet) 1.91% Intuit, Inc.(a)(c) SAP AG — ADR Rail Transportation 1.85% Union Pacific Corp. Real Estate 0.90% Grubb & Ellis Co.(a) The St. Joe Co.(a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 0.75% KKR Financial Holdings LLC Shariah Capital, Inc.(b)(e) — Support Activities for Transportation 1.58% CH Robinson Worldwide, Inc. Telecommunications 0.41% AT&T, Inc. Transportation Equipment Manufacturing 7.04% Daimler AG(a)(d) Daimler AG(a)(d) Eaton Corp. Ford Motor Company(a) Honda Motor Co., Ltd. — ADR MAN SE(d) Truck Transportation 3.01% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc.(a) TOTAL COMMON STOCKS (Cost $264,911,741) The accompanying notes are an integral part of these financial statements. 14 MARKETFIELD FUND Schedule of Investments (continued) December 31, 2010 Shares Value EXCHANGE TRADED FUNDS 9.44% iShares Dow Jones U.S. Transportation Average Index Fund(c) $ iShares Dow Jones U.S. Home Construction Index Fund iShares MSCI Mexico Investable Market Index Fund Market Vectors - Agribusiness ETF(c) SPDR S&P Homebuilders ETF SPDR S&P Retail ETF(c) TOTAL EXCHANGE TRADED FUNDS (Cost $34,894,114) PURCHASED OPTIONS 0.15% KB Home Expiration: January, 2011, Exercise Price: $14.000 SPDR S&P Retail ETF Expiration: January, 2011, Exercise Price: $48.000 TOTAL PURCHASED OPTIONS (Cost $501,386) Principal Amount SHORT-TERM INVESTMENTS 16.86% AIM STIT — Treasury Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $73,161,280) Total Investments (Cost $373,468,521) 98.35% Other Assets in Excess of Liabilities 1.65% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) The Adviser has determined these securities to be illiquid. The total value of illiquid securities at December 31, 2010 was $0, comprising 0% of net assets, while the remainder of the Fund’s net assets, 100% were liquid. (c) All or a portion of this security is pledged as collateral for short positions. (d) Foreign security. (e) Security fair valued in accordance with the procedures approved by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 15 MARKETFIELD FUND Schedule of Securities Sold Short December 31, 2010 Shares Value Credit Suisse Group AG(2) $ Deutsche Bank AG(2) ICICI Bank Ltd.(2) iShares MSCI Australia Index Fund(1) iShares MSCI Brazil Index Fund(1) iShares MSCI Emerging Markets Index Fund(1) Market Vectors — Gold Miners ETF(1) Petroleo Brasileiro SA(2) Societe Generale(2) Teck Resources Ltd.(2) Travelers Companies, Inc. UBS AG(2) Total Securities Sold Short (Proceeds $78,178,644) $ Exchange-Traded Fund Foreign security The accompanying notes are an integral part of these financial statements. 16 MARKETFIELD FUND Statement of Assets and Liabilities December 31, 2010 Assets Investments, at value (cost $373,468,521) $ Deposit for short sales at broker Receivable for Fund shares issued Dividends and interest receivable Other assets and prepaid expenses Total Assets Liabilities Securities sold short, at value (proceeds $78,178,644) Payable for investments purchased Payable to Adviser Payable for Fund shares redeemed Payable to affiliates Dividends payable on short positions Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Purchased options Securities sold short ) Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 17 MARKETFIELD FUND Statement of Operations Year Ended December 31, 2010 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Interest expense Administration fees Fund accounting fees Legal fees Custody fees Audit and tax fees Federal and state registration fees Transfer agent fees and expenses Reports to shareholders Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses Total Expenses Expense Recovery by Adviser (Note 4) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Purchased options ) Written options Futures contracts closed ) Short transactions ) Net realized loss on Investments ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Purchased options Short transactions ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of withholding taxes of $25,119. The accompanying notes are an integral part of these financial statements. 18 MARKETFIELD FUND Statement of Changes in Net Assets Period from Year Ended June 1, 2009 to Year Ended December 31, 2010 December 31, 2009 May 31, 2009 From Operations Net investment loss $ ) $ ) $ ) Net realized gain (loss) from: Investments ) Foreign currency translation ) ) Purchased options ) ) ) Written options — — Futures contracts closed ) Short transactions ) ) Net realized gain (loss) before income taxes ) ) Income tax expense — ) — Net realized gain (loss) on investments ) ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) ) ) Purchased options ) Futures contracts — ) Short transactions ) ) Net increase in net assets from operations From Distributions Net investment income ) — ) Net realized gains ) — — Net decrease in net assets resulting from distributions paid ) — ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed* ) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ $ Accumulated net investment income (loss) $ ) $ ) $ *Net of redemption fees of $ $ $ The accompanying notes are an integral part of these financial statements. 19 MARKETFIELD FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period from Year Ended June 1, 2009 to Year Ended Period Ended December 31, 2010 December 31, 2009 May 31, 2009 May 31, 2008(1) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From Net Investment Income ) — — — From net realized gain on investments ) — — Total distributions paid ) — — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(2) % % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(3) %(4) %(4) %(4) After waivers, reimbursements and recoupments of expenses(3) %(4) %(5) %(4) %(4) Ratio of net investment loss to average net assets: Before waivers, reimbursements and recoupments of expenses(3) )%(6) )%(7) )%(6) )%(6) After waivers, reimbursements and recoupments of expenses(3) )%(6) )%(7) )%(6) )%(6) Portfolio turnover rate(2) % The Fund commenced operations on July 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. The ratio of expenses to average net assets includes dividends and interest expense on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends and interest expense on short positions were 1.64% and 1.75%, 2.24% and 1.81%, and 5.01% and 2.00%, for the years ended December 31, 2010 and May 31, 2009 and the period ended May 31, 2008, respectively. The ratio of expenses to average net assets includes dividends on short positions and tax expense. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and tax expense were 1.90% and 1.75%, respectively. The net investment loss ratios include dividends and interest expense on short positions. The net investment loss ratios include dividends on short positions and tax expense. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 20 MARKETFIELD FUND Notes to Financial Statements December 31, 2010 (1) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Marketfield Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is capital appreciation and income. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on July 31, 2007. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Marketfield Asset Management, LLC (the “Adviser”). (2) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Foreign securities are valued at the last current sale price on the principal exchange.As a result, it is possible that the value of foreign securities may be materially affected by events occurring before the Fund’s pricing time (close of the New York Stock Exchange) but after the close of the primary market or exchange on which the security is traded.Securities for which market quotations have been materially affected by events occurring before the close of NYSE but after the close of the securities’ primary markets, are valued at fair value as determined in good faith according to procedures approved by the Trust’s Board of Trustees. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. 21 MARKETFIELD FUND Notes to Financial Statements (continued) December 31, 2010 Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, at the average of quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. During the year ended December 31, 2010, no securities were transferred into or out of Level 1 or 2. The following is a summary of the inputs used in valuing the Fund’s investments carried at fair value as of December 31, 2010: Level 1 Level 2 Level 3 Total Assets: Equity Common Stock $ $
